Citation Nr: 0702970	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-15 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an initial compensable evaluation for hallux 
rigidus of the right great toe. 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Patrick Watts, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefit sought on appeal. 

In October 2006, the RO issued a rating decision in which the 
veteran's claim for service connection for a left foot 
condition, including hammertoe deformity and calluses, was 
denied. Because the veteran has apparently neither initiated 
nor completed the procedural steps necessary for an appeal on 
this issue, the Board has not included this claim in its 
consideration of the claim on appeal. 

FINDING OF FACT

The veteran's hallux rigidus of his right great toe is 
manifested by pain and loss of motion in his right first 
metatarsophalangeal joint, but is not productive of 
symptomatology of a moderately severe foot injury. 


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for hallux 
rigidus of the right great toe are met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5281 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to assure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in July 2003 and August 2006. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2006), as indicated under the facts and 
circumstances in this case. The RO procured the veteran's VA 
medical records and his service medical records. The RO also 
kept the veteran advised of the status of the case through 
the Statement of the Case and Supplemental Statement of the 
Case. 

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal. Therefore, the Board finds 
that the duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal. 

Analysis of the Claim

The veteran contends that the current evaluation assigned for 
his service connected hallux rigidus of the right great toe 
does not accurately reflect the severity of his disability. 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155 (2002); 38 C.F.R. § 4.1 (2006). Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings. If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006). After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3 (2006). 

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1 (2006), where 
service connection has already been established and an 
increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, at 
the time of an initial rating, as is the situation in this 
case with respect to the evaluation for service connected 
hallux rigidus of the right great toe, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings. Fenderson v. 
West, 12 Vet. App. 119, 126 (1999). In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. 38 C.F.R. 
§§ 4.4, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). 

Under the Schedule for Rating Disabilities, severe unilateral 
hallux rigidus is rated as severe unilateral hallux valgus 
and is evaluated at a maximum of 10 percent. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5281 (2006). Under Diagnostic Code 
5280, a 10 percent evaluation is authorized for severe 
unilateral hallux valgus if equivalent to amputation of the 
great toe or if operated upon with resection of the 
metatarsal head. 

The medical evidence is that a March 2002 VA X-ray report 
indicated that the veteran has advanced degenerative 
osteoarthritis of both big toes with bunion deformities and 
VA podiatry consult notes in March 2002 stated that the 
veteran has bilateral pain in the heels and metatarsal areas. 
VA podiatry consult notes in March 2003 reported peripheral 
neuropathy and loss of sensation in the areas of both great 
toes. 

A VA examination of the veteran's feet in October 2003 
reported shooting pains in the veteran's right foot that are 
precipitated by prolonged standing. The examination also 
reported pain with motion and limited motion in the veteran's 
right first metatarsophalangeal joint. An X-ray report from 
October 2003 stated that the veteran has hypertrophy of the 
right first metatarsal head with decreased joint space and 
spurring of the first metatarsophalangeal joint. 

The VA examination report also found pes planus, bilateral 
rear foot varus, and a hallux valgus angle of the veteran's 
toes of about 10 degrees with limitation of dorsiflexion and 
pain with plantar flexion. 

VA podiatry consult notes in October 2005 reported a moderate 
hallux valgus deformity. VA podiatry consult notes in May 
2006 reported significant hammertoe deformities in both feet, 
a moderately sized bunion, and metatarsalgia. 

The medical evidence relating to the veteran's disorder shows 
that he has not had a resection of the metatarsal head of his 
right first metatarsophalangeal joint. There is also no 
medical evidence indicating that the condition of the 
veteran's right great toe is the equivalent of having that 
toe amputated. Therefore, a 10 percent evaluation under 
Diagnostic Code 5280 is not warranted. 

The Board will consider, along with the schedular criteria, 
any functional loss due to flare-ups of pain, fatigability, 
pain on movement, and weakness. Under 38 C.F.R. § 4.59 
(2006), it is the intention to recognize actually painful or 
unstable joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 

The evidence shows that the veteran is entitled to an initial 
evaluation of 10 percent for pain and loss of motion in his 
right first metatarsophalangeal joint under 38 C.F.R. § 4.59 
(2006). Objective findings by a VA examiner in October 2003 
reported pain with motion and limited motion in the veteran's 
right first metatarsophalangeal joint. 

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
Diagnostic Code. Diagnostic Code 5284 is available for the 
evaluation of other foot injuries. Moderate residuals of 
other foot injuries warrant a 10 percent rating while a 20 
percent rating requires moderately severe residuals, a 30 
percent rating requires severe residuals, and a 40 percent 
rating requires actual loss of use of the foot. The words 
"moderate(ly)" and "severe" as used in Diagnostic Code 
5284 are not defined in the Schedule for Rating Disabilities. 
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6 (2006). 

Given the evidence of record, the Board finds that a higher 
rating under Diagnostic Code 5284 is not justified because 
while the veteran's service connected disability results in 
pain and loss of motion, he has significant foot function 
remaining. While the October 2003 VA examination report 
states that pain in the veteran's right foot is precipitated 
by prolonged standing, the veteran is able to stand to 
perform his work as a cook. VA clinical reminder notes in 
April 2006 and podiatry consult notes in May 2006 state that 
the veteran has normal foot pulses and that foot sensory 
examinations are normal. These findings indicate that the 
veteran's disability does not rise to the level of moderately 
severe under Diagnostic Code 5284. 

Diagnostic Codes 5277 (bilateral weak foot), 5278 (claw 
foot), and 5283 (malunion or nonunion of tarsal and 
metatarsal bones) do not apply because there is no medical 
evidence that the veteran has these disorders. The veteran 
has been diagnosed with flat feet (Diagnostic Code 5276; the 
medical evidence does not state whether this disorder is 
acquired), metatarsalgia (Diagnostic Code 5279), and hammer 
toe (Diagnostic Code 5282). However, there is no medical 
evidence linking these disorders to the veteran's service. 
Also, the maximum evaluation for hammer toe is 10 percent, so 
application of Diagnostic Code 5282 would not lead to a 
higher evaluation. 

Accordingly, the veteran is granted a 10 percent initial 
evaluation for hallux rigidus of the great right toe based on 
the objective findings of the VA examiner that the veteran 
has pain and loss of motion in his right first 
metatarsophalangeal joint. However, there is no objective 
medical evidence that supports a higher evaluation. 


ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial 10 percent evaluation for hallux rigidus 
of the great right toe is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


